DETAILED ACTION

Election/Restrictions
1.	Applicant's election with traverse of Group I in the reply filed on May 6, 2021 is acknowledged. The traversal is on the ground(s) that Group II in fact requires an arrangement of optical elements as required in Group I. This is not found persuasive because the body of claim Applicant’s arguments rely on language solely recited in preamble recitations in claim 19. When reading the preamble in the context of the entire claim, the recitation of optical element is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


3.	Claims 1-17 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Rich et al, U.S. Patent Application Publication No. 2017/0129272 (hereinafter Rich).
	Regarding claim 1, Rich discloses an optical element, wherein it comprises at least two types of arranged optical units (see paragraph 0073), the optical units comprising optical structures producing light shadow effects; wherein a light shadow effect produced by an optical structure of one type of optical unit is different from a light shadow effect produced by an optical structure of another type of optical unit (see paragraph 0116). 

	Regarding claim 2, see Figure 1J.
	Regarding claim 3, see Figure 1J.
	Regarding claim 4, see Figure 1J.
	Regarding claim 5, see Figure 1J.
	Regarding claim 6, see Figure 1J.
	Regarding claim 7, see Figure 1J.
	Regarding claim 8, see Figure 1J.
	Regarding claim 9, see Figure 1J.
	Regarding claim 10, see Figure 1J.
	Regarding claim 11, see Figure 1J.

	Regarding claim 13, see Figure 1J.
	Regarding claim 14, see Figure 1J.
	Regarding claim 15, see Figure 1J.
	Regarding claim 16, see Figure 1J.
	Regarding claim 17, see Figure 1J.
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Gdala et al, U.S. Patent Application Publication No. 2017/0200881 (hereinafter Gdala).
	Regarding claim 18, although Rich discloses that the optical product can be used on a variety of products (see paragraph 0073), Rich does not explicitly teach a mobile phone cover plate, wherein it comprises the optical element as claimed in claim 1. All the same, Gdala discloses a mobile phone cover plate, wherein it comprises the optical element (see Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art to modify Rich with a mobile phone cover plate, wherein it comprises the optical element as taught by 

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
May 12, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652